DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2022 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 03/03/2021, with respect to the 35 U.S.C. 112(b) rejection of claim 21 with respect to the limitation “determine positional coordinates of at least one surface point for a deformable surface of a deformable region of interest (ROI) of a patient” have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claim 21 with respect to the cited limitation has been withdrawn.  
Additionally, the 35 U.S.C. 112(b) rejections of claim 21- 37 and 50-53 as set forth in the Office Action mailed on 09/03/2021 are withdrawn in view of the amendments.  
New 112(b) rejections necessitated by amendment.
Applicant’s arguments with respect to claims 21-53 have been considered but are moot in view of the new grounds of rejection necessitated by amendment, however, examiner will address any arguments which remain relevant to the current rejection.
Applicant's arguments filed 03/03/2022 with respect to Jerebko have been fully considered but they are not persuasive. For example, applicant argues “Jerebko does not establish, teach, or disclose the step and method of generating a reference state model of the ROI. Jerebko merely includes general references to the generation of its breast model such as: “such breast model of the uncompressed breast is preferably generated based on the assumption of a particular portion of the patient, i.d., a particular portion of the breast” (Jerebko at [0044]). Examiner notes that while Jerebko is no longer relied upon in the independent claims, Jerebko is relied upon to teach generating a reference state model with respect to claim 37. Examiner respectfully disagrees with applicant’s arguments that Jerebko does not teach generating a breast model. For example, Jerebko explicitly discloses a preferred breast modelling method which includes generation of an individual patient specific model which is describe by identifying a selected breast model plus a deviation coefficient such that the breast model represents patient-specific model data [0030]. Additionally fig. 9 and corresponding disclosure in [0081] describes how the system uses image data of the patient to generate the model (MD1). For these reasons, Jerebko does explicitly teach generating a reference state model of the breast. 

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The limitation “chest wall sensor” in claim 23 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “sensor” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “sensor”) is modified by functional language (“to track”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that a marker or magnetic sensor (PGPub [0041]) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “the position data of the deformable surface and a non-deformable surface”. There is insufficient antecedent basis for this limitation in the claim. For example, it is unclear if the position data is the same as the positional coordinates of at least one surface point on the deformable surface or if this is different position data. Furthermore, it is unclear if the at least one surface point on the deformable surface includes surface points on the non-deformable surface based on the limitation “the position data of the deformable surface and the non-deformable surface”. For examination purposes, it has been interpreted to mean any position data, however, clarification is required. 
Claim 21, 38, and 50 recite the limitation “the reference state model of the ROI by calculating a patients breast volume shape from the position data of the deformable surface and a non-deformable surface” and “the reference state model representing the deformable ROI in a reference state position and registered to the non-deformable surface”. It is unclear what is meant by registered to the non-deformable surface since the reference state model already uses position data from the non-deformable surface in order to be generated. For examination purposes, it has been interpreted to mean that any reference state model which incorporates or uses the non-deformable surface is registered to the non-deformable surface, however, clarification is required.
Claims 21 recites the limitation “the reference state model representing the deformable Roi in a reference state position”. It is unclear if this is the same reference state position previously recited or is a different reference state position. For examination purposes,  it has been interpreted to mean any reference state position, however, clarification is required. 
Claim 21 recites the limitation “the reference state position”. It is unclear which reference state position this is referring to. For examination purposes, it has been interpreted to mean either reference state position, however, clarification is required.  
Claim 21 recites the limitation “anterior breast positional data”. It is unclear if this is the positional coordinates of the at least one surface point on the deformable surface, the position data, or  if this is different anterior breast positional data. For examination purposes, it has been interpreted to mean any anterior breast positional data, however, clarification is required. 
Claim 21 recites the limitation “determine positional coordinates of the reference model state related to the at least one surface point on the deformable surface of the deformable ROI”. It is unclear if this is the same positional coordinates or if this is a different set of positional coordinates related to the at least one surface point. For examination purposes, it has been interpreted to mean any positional coordinates, however, clarification is required. 
Claim 21 recites the limitation “acquire medical images of the ROI under different deformation conditions with the ROI position in a deformed position relative to the reference state position”. It is unclear if the deformation conditions are different from eachother in each of the medical images or if they are different from the deformation conditions of the reference state position. Additionally it is unclear if the ROI position is in a deformed position relative to the reference state position in that they are both deformed or one is deformed and one is not. For example, it is unclear if the deformed position is the same as the deformed position in which the reference state position may be in as recited previously. For examination purposes, it has been interpreted to mean any deformation conditions different from any other deformation position and the ROI may be in any deformed position, however, clarification is required. 
Claim 21 recites the limitation “the ROI position”. There is insufficient antecedent basis for this limitation in the claim. It is unclear if the ROI position is referring to any of the positional coordinates, position data, or positional data recited previously or if this is a different ROI position. For examination purposes, it has been interpreted to mean any ROI position, however, clarification is required. 
Claim 21 recites the limitation “register the posterior or non-deformed surface from a deformed state”. It is unclear if this is one of the deformation conditions of the medical images, or if this is the deformed position of the reference state model, or a different deformed state. Additionally it is unclear if the claim is attempting to define a deformed state of the posterior/non-deformed surface. In this instance, there is confusion as to how the posterior or non-deformed surface could be deformed as it is explicitly recited as being non-deformed. For examination purposes, it has been interpreted to mean any deformed stated, however, clarification is required. 
Claim 21 recites the limitation “register a first medical image to the positional coordinates of the at least one surface point on the deformable surface wherein the, ROI is in a deformed position relative to the reference state position”. It is unclear if the deformed position is the same deformed position recited previously or if this is a different deformed position. Additionally it is unclear if the ROI is in a deformed position relative to the reference state position in that they are both deformed or one is deformed and one is not. For example, it is unclear if the deformed position is the same as the deformed position in which the reference state position may be in as recited previously. For examination purposes, it has been interpreted to mean any deformation conditions different from any other deformation position and the ROI may be in any deformed position, however, clarification is required.
Claims 21 and 50 recites the limitation “project a position of a target pixel”. It is unclear if the position of the target pixel is the same as the position of the at least one surface point. For examination purposes, it has been interpreted to mean either the same or different position, however, clarification is required. 
Claim 22 recites the limitation “a body orientation”. It is unclear if this is the same orientation of claim 21 or a different orientation. For examination purposes, it has been interpreted to mean any orientation.
Claim 22 recites the limitation “a non-deformable surface”. It is unclear if this is the same non-deformable surface of claim 21 or if this is a different non-deformable surface. For examination purposes, it has been interpreted to mean any non-deformable surface, however, clarification is required.
Claim 22 recites the limitation “the body orientation”. It is unclear if this is the body orientation of claim 21 or claim 22. Additionally it is unclear if the body orientation of the medical image is the same as the body orientation of the reference state model. For examination purposes, it has been interpreted to mean any body orientation, however, clarification is required. 
Claim 22 recites the limitation “a non-deformable surface”. It is unclear if this is the same non-deformable surface of claim 21 or claim 22. For examination purposes, it has been interpreted to mean either non-deformable surface, however, clarification is required.
Claim 23 recites the limitation “a body axis position and orientation of the patient”. It is unclear if the body axis position and orientation of the patient is or is related to the patient’s body orientation and anatomical reference position of claim 21 if this is the same body axis position and orientation of the patient of claim 22 or is a different body axis position and orientation. For examination purposes, it has been interpreted to mean any body axis position and orientation of the patient, however, clarification is required. 
Claim 25 recites the limitation “wherein the processor is further programmed to project the position of the first target pixel using a deformation algorithm”. It is unclear if the limitation is attempting to further define the projecting of the position of the first target pixel as recited in claim 21 or if the processor projects the position of the first target pixel a second time using the deformation algorithm. For examination purposes, it has been interpreted to mean either of the above interpretations, however, clarification is required. 
Claim 28 recites the limitation “a plurality of surface markers”. It is unclear if this is the one or more surface markers of claim 21 or if these are different surface markers. For examination purposes, it has been interpreted to mean any plurality of surface markers, however, clarification is required. 
Claim 28 recites the limitation “positional coordinates of the at least one surface point”. It is unclear if these are the same positional coordinates or if these are different positional coordinates. For examination purposes, it has been interpreted to mean any positional coordinates, however, clarification is required.
Claim 30 recites the limitation “determine a position of a plurality of skin landmarks”. It is unclear if the position of the plurality of skin landmarks is the same as the positional coordinates of the at least one surface point or if they are different. Additionally it is unclear if the plurality of skin landmarks are or comprise the at least one surface point as a skin landmark is a surface point. For examination purposes, it has been interpreted to mean any position of any plurality of skin landmarks, however, clarification is required.
Claim 30 recites the limitation “generate a map of the plurality of skin landmarks”. It is unclear if the map of the plurality of skin landmarks is the same as the surface map of claim 21. For examination purposes, it has been interpreted to mean any map, however, clarification is required. 
Claim 30 recites the limitation “access a 2D image of the deformable surface”. It is unclear if the 2D image is one of the acquired 2D images recited previously or if this is a separate 2D image. For examination purposes, it has been interpreted to mean any 2D image, however, clarification is required. 
Claim 30 recites the limitation “determine the position of the plurality of skin landmarks in the accessed 2D image”. It is unclear if this is the same position of the plurality of skin landmarks recited previously or if they are different. For examination purposes, it has been interpreted to mean either the same or different position, however, clarification is required. 
Claim 30 recites the limitation “based on the determined position of the plurality of skin landmarks”. It is unclear if this is the determined position of the plurality of skin landmarks in the acquired 2D image or the accessed 2D image. For examination purposes, it has been interpreted to mean either of the determined positions, however, clarification is required. 
Claim 32 recites the limitation “a surface marker”. It is unclear if the surface marker is one of the one or more surface markers of claim 21 or if this is a different surface marker. For examination purposes, it has been interpreted to mean any surface marker, however, clarification is required. 
Claim 33 recites the limitation “the tracked positional coordinates of the at least one surface point”. There is insufficient antecedent basis for this limitation in the claim. For example, claim 21 does not recite any tracked positional coordinates, therefore it is unclear if this is the positional coordinates determined or if they are different tracked positional coordinates. Additionally it is unclear how the registration would use the same tracked positional coordinates of the at least one surface point as such positional coordinates would appear to change in different images, therefore in a different deformation state any positional coordinates of the at least one surface point would be different considering the different deformation. For examination purposes, it has been interpreted to mean any tracked positional coordinates of at least one surface point, however, clarification is required. 
Claim 36 recites the limitation ”project pixels from a plurality of medical images”. It is unclear if the plurality of pixels includes the projected pixel of claim 21 or if these are different projected pixels. Additionally it is unclear if the plurality of medical images are the same plurality of medical images of claim 21 or if they are a different plurality of medical images. For examination purposes, it has been interpreted to mean any pixels from any plurality of medical images, however, clarification is required.
Claim 36 recites the limitation “the plurality of medical images”. It is unclear if this is the plurality of medical images of claim 21 or the plurality of medical images recited in claim 36. For examination purpose, it has been interpreted to mean either plurality of medical images, however, clarification is required. 
Claim 37 recites the limitation “define the non-deformable surface of the deformable ROI as the skin surface in contact with the pad”. It is unclear how the non-deformable surface of the deformable ROI is defined as the skin surface in contact with the pad when the non-deformable surface when claim 21 sets forth that the non-deformable surface comprises a posterior breast surface. Examiner notes that such a limitation is unclear based on the specification which defines the posterior breast surface as chest wall or posterior surface 139 in [0068] of the PGPub and the specification further recites that skin surface 221 as shown in fig. 18C in contact with the breast is the non-deformed surface, replacing the posterior or chest wall surface. Therefore it is unclear how the non-deformable surface is defined as both the posterior breast surface and the skin surface in contact with the plate as recited in claim 37. For examination purposes, it has been interpreted that a different or additional reference state model is generated according to the non-deformable surface of the deformable ROI according to claim 37, however, clarification is required. 
Claim 38 recites the limitation “identifying positional coordinates of at least one surface point on the deformable surface”. It is unclear if the positional coordinates are part of the position data or if they are different position data. For examination purposes, it has been interpreted to mean any positional coordinates, however, clarification is required.
Claim 38 recites the limitation “locating the at least one surface point relative to an image”. It is unclear if the locating the at least one surface point is the same as identifying positional coordinates since both would appear to include locating the at least one surface point. Additionally it is unclear what is meant by relative to an image. In other words, it is unclear if the claim is attempting to further define the reference state model to be relative to an image or if the at least one surface point is located in the image. For examination purposes, it has been interpreted to mean locating the at least one surface point which may be the same as identifying the positional coordinates as recited previously, however, clarification is required. 
Claim 41 recites the limitation “identifying positional coordinates of the at least one surface point in the image”. It is unclear if this is a part of the locating of the at least one surface point relative to the image as recited in claim 38 or if this is a different step. Additionally it is unclear if these are the same positional coordinates of the at least one surface point of the reference state model or if these are different positional coordinates. For examination purposes, it has been interpreted to mean any identification of any positional coordinates, however, clarification is required. 
Claim 46 recites the limitation “acquiring a three-dimensional (3D) image of an exterior skin surface of the deformable ROI”. It is unclear if the 3D image is the same as the image of claim 38 or if this is a different image. For examination purposes, it has been interpreted to mean any 3D image, however, clarification is required.
Claim 49 recites the limitation “detect a plurality of skin landmarks”. It is unclear if the plurality of skin landmarks are or comprise the at least one surface point as a skin landmark is a surface point. For examination purposes, it has been interpreted to mean any plurality of skin landmarks, however, clarification is required.
Claim 49 recites the limitation “acquiring at least one optical image”. It is unclear if the optical image is the same image of claim 38 or if this is a different image. For examination purposes, it has been interpreted to mean either the same or different image, however, clarification is required. 
Claim 49 recites the limitation “detecting the position of a plurality of skin landmarks”. It is unclear if the position of the plurality of skin landmarks is the same as the positional coordinates of the at least one surface point or if they are different. For examination purposes, it has been interpreted to mean any position, however, clarification is required.
Claim 50 recites the limitation “in deformable ROI”. It is unclear if this is the same deformable ROI recited previously or if this is a different deformable ROI. For examination purposes, it has been interpreted to mean any deformable ROI, however, clarification is required. 
Claim 50 recites the limitation “a deformed state”. It is unclear if the deformed state is or could be the same as the reference state position. For examination purposes, it has been interpreted to mean either the same or different state, however, clarification is required.
Claim 50 recites the limitation “the reference state”. There is insufficient antecedent basis for this limitation in the claim. For example, it is unclear if this is referring to the deformed state or the reference state position. For examination purposes, it has been interpreted to mean any reference state, however, clarification is required. 
Claim 50 recites the limitation “detect a position”. It is unclear if the position of the at least one surface point is the position data recited previously or if this is a different position. For examination purposes, it has been interpreted to mean any position, however, clarification is required. 
Claim 51 recites the limitation “detect a position of the non-deformable surface”. It is unclear if the position of the non-deformable surface includes a position of the at least one surface point or the position of the target pixel of claim 50. For examination purposes, it has been interpreted to mean any position of the non-deformable surface, however, clarification is required. 
Claim 51 recites the limitation “a position of the non-deformable surface in the reference state model”. It is unclear if this is the same position of the non-deformable surface in the image or if this is a different position. For examination purposes, it has been interpreted to mean any position, however, clarification is required. 
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 25, 28, 31-33, 35, 38, 40-43, and 45-48 are rejected under 35 U.S.C. 103 as being unpatentable over Buelow et al. (US 20160104280 A1), hereinafter Buelow in view of Barth et al. (US 20160038252 A1), hereinafter Barth.
Regarding claims 21 and 38,
Buelow teaches a system (at least fig. 4 (400) and corresponding disclosure in at least [0057]), for co-registering image data from at least one imaging modality ([0009] which discloses mapping first image data with a predefined generic geometric breast model and claim 12 which discloses a first imaging modality) the system (400) comprising:
A processor ([0057] which discloses a computer program element when being executed by a processor is adapted to carry out the method of the present invention) programmed to:
Determine positional coordinates of at least one surface point ([0055] which discloses a detection algorithm applied to detect anatomic landmarks in the first image. Examiner notes that in detecting the anatomical landmarks a person having ordinary skill in the art would have recognized their positional coordinates are determined) on a deformable surface ([0021] which discloses the anatomic landmarks are chosen from the group comprising skin progression, breast nipple, anatomic orientation, anatomic orientation, the infra-mammary fold, and any combination thereof. Examiner notes at least the skin progression and breast nipple are on a deformable surface) of a deformable region of interest (ROI) of a patient ([0009] which discloses the first image is an image of the patient’s breast (i.e. deformable region of interest))
Register the acquired at least one surface point with a patient’s body orientation and anatomical reference position (Examiner notes the at least one surface point is necessarily registered with a patient’s body orientation and at least an anatomical reference position in its broadest reasonable interpretation. For example, the surface point is registered with a position of the pectoral muscle as a reference, as in cited [0021]-[0022]) 
Generate a reference state model (at least fig. 2 (200) and corresponding disclosure in at least and [0022] which discloses the breast model may be displayed (i.e. generated)) of the ROI (Examiner notes the model is of the breast) comprising position data of the deformable surface and a non-deformable surface ([0021] which discloses the breast model comprises at least one element chosen from the group comprising skin progression (i.e. a deformable surface) and a pectoral muscle (a non-deformable surface), the deformable surface comprising an anterior breast in a reference state position (see at least fig. 2) and the non-deformable surface comprising a posterior breast surface (Examiner notes the pectoral muscle is a posterior breast surface), the reference state model representing the deformable ROI in a reference state position and registered to the non-deformable surface (see at least fig. 2) 
Wherein the reference state position in a non-deformed position (Examiner notes the normalized breast is considered non-deformed since it does not have any deformations)
Wherein anterior breast positional data is acquired ([0048] which discloses detecting different landmarks)
Determine positional coordinates of the reference state model related to the at least one surface point on the deformable surface of the deformable ROI ([0051] which discloses a part of the model which corresponds to the detected first anatomic landmark of the first image is aligned with the detected first anatomic landmark and [0052] which discloses the breast model uses normalized breast coordinates such as triple number coordinates (r,φ,z). Examiner thus notes all positional coordinates including the related to the surface point are determined with such coordinates)
Acquire medical images ([0026] which discloses comparison or identification with two different images which may or may not originate from different image modalities) of the ROI under different deformation conditions (Examiner notes the system allows for comparison with different deformation conditions, as an example, [0010] which discloses normalized coordinates can be assigned to images of different breast sizes, shapes, and deformation states) with the ROI positioned in a deformed position relative to the reference state position (Examiner notes that because transformations such as scaling as disclosed in [0051] are required in the alignment that there is at least in a deformed position relative to the reference state position)
Register the posterior or non-deformed surface from a deformed state with the posterior breast surface or non-deformed surface in the reference state model ([0022] which discloses the pectoral muscle identified in the first image (i.e. from a deformed state) is aligned or mapped with the pectoral muscle of the breast model)
Register a first medical image to the positional coordinates of the at least one surface point on the deformable surface wherein the ROI is in a deformed position relative to the reference state position ([0051] which discloses aligning a part of the model which corresponds to the detected first anatomic landmark of the first image and scaling either the breast model or the first image such that the size of the breast model corresponds to the size of the breast in the first model and shifting mesh vertices of the breast model to skin points identified in the patients image. Examiner notes the ROI is in a deformed position since the two shapes are different such that scaling is performed) 
Project a position of a first target pixel in the first medical image to the reference state model based on a relative displacement of the at least one surface point between the deformed position and the reference state position ([0018] which discloses the lesion location of a lesion (i.e. having a first target pixel in the first medical image) marked by the radiologist can be displayed using the generic coordinate system of the breast model. Examiner notes that such a projection would be based on a relative displacement of the at least one surface point between the deformed position and the reference state position and [0009] which discloses providing coordinates of a lesion location in the first image and mapping the first image data with the predefined generic geometric breast model and linking the lesion location of the lesion in the first image with a corresponding location in the breast model and [0052] which discloses shifting mesh vertices of the breast model to skin points identified in the patient’s image. Thus the mapping and projecting is based on a relative shift (i.e. displacement) between the deformed position (of the first image) and the reference state position (of the model)) 
Buelow fails to explicitly teach wherein anterior breast positional data is acquired using one or more surface markers over the skin of the patient’s body and 
Wherein the reference state model of the ROI is generated by calculating a patient’s breast volume shape from the position data of the deformable surface and the non-deformable surface. 
Barth in a similar field of endeavor involving breast imaging, teaches generating a reference state model of a deformable ROI by calculating a patients breast volume shape from the position data of a deformable surface (at least fig. 2A (220) and corresponding disclosure in at least [0050]) and a non-deformable surface (at least fig. 2A (240) and corresponding disclosure in at least [0050]) ([0059] which discloses a model generator processes at least one supine image to generate a model 348 of breast 172. The model includes a 3D surface map (i.e. breast volume shape from position data) of at least a portion of surface 174 (e.g. 220 [0050]) and [0074] which discloses model 348 optionally includes at least a portion of chest wall 240), the deformable surface comprising an anterior breast (220) in a reference state position and the non-deformable surface (240) comprising a posterior breast surface (Examiner notes the chest wall comprises a posterior breast surface), the reference state model (348) representing the deformable ROI in a reference state position that is non-deformed (Examiner notes the model is generated from supine images 158 such as initial pre-operative position (i.e. a non-deformed position) and registered to the non-deformable surface (Examiner notes the reference state model 348 is necessarily in a reference state position and registered to the non-deformable surface since it includes the non-deformable surface);
And wherein anterior breast positional data is acquired using one or more surface markers over the skin of the patient’s body ([0070] which discloses fiducial markers placed on surface 174 which are identifiable in initial volumetric image 358. Thus examiner notes the initial volumetric image and positional data used to generate the volumetric image was acquiring using the fiducial markers) and the anterior breast positional data is used to generate a surface map ([0059] which discloses a model generator that processes at least one supine image 158 to generate a model 348 of breast 172 [0074] which discloses a model 348 of surface 174 such as a 3D surface map [0099] which discloses volumetric image 358 are output as supine images 158)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Buelow to include generating a model and acquiring anterior breast positional data as taught by Buelow in order to have a patient specific model for mapping the lesions. Such a modification would allow a user to link the lesion from one image of the patient to a model derived from images of the patient in a reference state position. 
Examiner notes the modified system of claim 21 would perform the computer implemented method of claim 38 having corresponding steps. 

Regarding claim 22,
Buelow, as modified, teaches the elements of claim 21 as previously stated. Buelow further teaches wherein the processor (33) is further programmed to:
Identify a non-deformable surface in the reference state model ([0055] which discloses the model part corresponding to the pectoral muscle is aligned with the pectoral muscle detected in the image. Examiner notes the pectoral muscle is identified in the reference state model in order to perform such alignment/mapping) ;
Identify the non-deformable surface associated with the first medical image ([0055] which discloses the model part corresponding to the pectoral muscle is aligned with the pectoral muscle detected (i.e. identified) in the image) and 
Register the first medical image to the non-deformable surface of the reference state model ([0022] which discloses the pectoral muscle identified in the first image is aligned or mapped with the pectoral muscle of the breast model)
Barth further teaches identifying a non-deformable surface ([0269] which discloses determining a chest wall associated with the breast)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Buelow, as currently modified, to include identifying a non-deformable surface as taught by Barth in order to align/map the patient specific reference state model and the first image accordingly. 


Regarding claim 25,
Buelow further teaches wherein the processor is further programmed to project the position of the first target pixel using a deformation algorithm ([0051] which discloses scaling either the breast model or the first image such that the size of the breast model corresponds to the size of the breast in the first image. Examiner notes that such a scaling is considered a deformation algorithm in its broadest reasonable interpretation) that accounts for at least one of gravity-based deformation and force-based deformation (Examiner notes the scaling accounts for any deformation which would include gravity-based deformation and/or force-based deformation). 

Regarding claim 28,
Buelow, as modified, teaches the elements of claim 21 as previously stated. Buelow further teaches further comprising a plurality of landmarks to define a surface contour line ([0021] which discloses anatomic landmarks include a pectoral muscle) of the deformable ROI; and 
Wherein the process is further programmed to:
Identify the non-deformable surface based on a detected position of the surface contour line ([0051] which discloses detecting a first anatomic landmark in the first image); and
Identify the deformable surface based on the detected position of the surface contour line and positional coordinates of the at least one surface point ([0051] which discloses detecting the anatomic landmarks and [0021] which discloses anatomic landmarks include a skin progression and pectoral muscle. Examiner notes the deformable surface (i.e. skin progression) is based on the detected position of the surface contour line and the positional coordinates of the at least one surface point). 
	
	Barth further teaches further comprising a plurality of markers ([0134] which discloses spatial locations of fiducials on patient 170 such as fiducial markers) couplable to a periphery of the deformable surface to define a surface contour line (at least fig. 16A-17C (240) and corresponding disclosure in at least [0151]) of a deformable ROI; and 
Wherein the processor is further programmed to identify the non-deformable surface based on a detected position of the surface contour line ([0151] which discloses chest wall outline is indicated)
	Identify the deformable surface based on the detected position of the surface contour line and positional coordinate of at least one surface point (See at least figs. 16A-17C (202) and corresponding disclosure in at least [0151]. Examiner notes 202 is inadvertently pointed to in the drawings however [0151] makes clear this is meant to say 220 since that describes the surface which is pointed to)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Buelow, as currently modified, to include surface markers as taught by Barth in order to generate the patient-specific model accordingly. 

Regarding claim 31,
Buelow further teaches further discloses further comprising: 
A display (at least fig. 4 (404) and corresponding disclosure in at least [0019]) and a storage device ([0017] which discloses the provided coordinates of the lesion are transformed into corresponding coordinates of the generic coordinate system of the breast model and said coordinates of the generic coordinate system can be stored. Examiner notes that such a storing requires a storage device); and
wherein the processor is further programmed to output the projected position of the first target pixel to the display ([0018] which discloses the lesion location (i.e. projected position of the first target pixel) can be displayed using the generic coordinate system of the breast model) and the storage device ([0017] which discloses the provided coordinates of the lesion are transformed into corresponding coordinates of the generic coordinate system of the breast model and said coordinates of the generic coordinate system can be stored).

Regarding claim 32,
Barth further teaches further comprising a surface marker an exterior skin surface of the patient to track the positional coordinates of the at least one surface point ([0123] which discloses the method identifies the spatial locations (i.e. positional coordinates) of the fiducials on patient 170 specifically on the surface 174).
It would have been obvious to a person having ordinary skill in the art to have modified the system of Buelow, as currently modified, to include a surface marker as taught by Barth in order to enhance the registration between first image and the model by registering the surface markers identified in both. Such a modification would enhance the translation, rotation, and scaling of the images by providing reference points that can be found in both images (Barth [0123]). 

	Regarding claim 33,
	Buelow further teaches wherein the processor is further programmed to: 
	Register a second medical image to the reference state model ([0014] which discloses mapping (i.e. registering) the second image with the predefined generic geometric breast model which comprises aligning the image with the breast model in a geometric manner) based on the tracked positional coordinates of the at least one surface point on the deformable surface ([0026] which discloses detecting a corresponding anatomic landmark of the breast model in the second image. Examiner notes the anatomic landmark corresponds to the positional coordinates of the at least one surface point on the deformable surface (i.e. the skin contour))
The second medical image representing the deformable ROI in a different deformed state than the first medical image ([0010] which discloses different normalized coordinates can be assigned to images of different deformation states. Thus the system is designed for linking coordinates between images in different deformation states); and 
Project a position of a second target pixel in the second medical image to the reference state model ([0026] which discloses mapping the second image to the breast model. Examiner notes that any positions of a second target pixel are necessarily projected to the reference state model when the two images are mapped to one another. Additionally [0030] discloses that the defined method steps with respect to the first image can be carried out for the second image in the same way. Examiner notes this includes projecting the lesion location from the medical image to the reference state model accordingly) based on a relative displacement of the at least one surface point between the deformed state represented in the second medical image and the deformed state represented in the reference state position (Examiner notes the mapping and lesion location would be based on any relative displacement of the at least one surface point between the deformed state represented in the second medical image and the deformed state represented in the reference state position); 
Wherein the first target pixel and the second target pixel represent a common target in the deformable ROI in the reference state position (Examiner notes when imaging the same breast both the first image and the second image would comprise lesion locations representing a common target and thus the first target pixel and the second target pixel which are projected to the reference state model in the same way as disclosed by [0030] would represent a common target in the deformable ROI). 

Regarding claim 35,
Buelow, as modified, teaches the elements of claim 21 as previously stated. Buelow further teaches wherein the processor is further programmed to output a display of the projected position of the first target pixel in the reference state model ([0018] which discloses the lesion location can be displayed using the generic coordinate system of the breast model) during an ultrasound scan ([0048] which discloses content from image modalities or acquisitions like ultrasound can be linked to the breast model)

Regarding claim 40,
Buelow further teaches registering the reference state model to the image using the non-deformable surface in the reference state model and a corresponding non-deformable surface associated with the image ([0022] which discloses the pectoral muscle identified in the first image is aligned or mapped with the pectoral muscle of the breast model)

Regarding claim 41,
Buelow further teaches identifying positional coordinates of the at least one surface point in the image ([0055] which discloses a detection algorithm applied to detect anatomic landmarks in the first image. Examiner notes that in detecting the anatomical landmarks a person having ordinary skill in the art would have recognized their positional coordinates are determined); and 
Registering the image to the reference state model based on the identified positional coordinates of the at least one surface point in the reference state model and the identified positional coordinates of the at least one surface point in the image ([0051] which discloses aligning a part of the model which corresponds to the detected first anatomic landmark of the first image and scaling either the breast model or the first image such that the size of the breast model corresponds to the size of the breast in the first model and shifting mesh vertices of the breast model to skin points identified in the patients image)

Regarding claim 42,
Buelow, as modified, teaches the elements of claim 38 as previously stated. Buelow further discloses further comprising applying a deformation algorithm to calculate a position of tissue representing the target pixel in the reference state model  ([0051] which discloses scaling either the breast model or the first image such that the size of the breast model corresponds to the size of the breast in the first image. Examiner notes that such a scaling is considered a deformation algorithm in its broadest reasonable interpretation. And [0032] which discloses linking the lesion location after mapping the first image data with the breast model),
Buelow, as currently modified, fails to explicitly teach wherein the deformation algorithm calculates at least one of a gravity-based deformation and force-based deformation in the image relative to the reference state position. 
Barth further teaches a deformation algorithm configured to calculate a gravity-based deformation and/or force-based deformation in an image relative to a reference state position ([0064] which discloses applying a transformation to an initial volumetric image according to a gravitational model to account for gravitationally induced displacement between an initial volumetric image and a resection-associated 3D surface image. For example to transform a prone volumetric image according to a 2G gravitational force towards chest to register to a supine image. Examiner notes that such a model would calculate a gravity-based deformation (i.e. displacement) in the prone image to the reference state position (i.e. supine image))
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the deformation algorithm of Barth in order to properly register images when the deformation is gravity-based accordingly. 

	Regarding claim 43,
	Buelow, as modified, teaches the elements of claim 42 as previously stated. Buelow further teaches further comprising:
	Registering the reference state model to a body axis orientation of the patient in the reference state position (Examiner notes the reference state model is in the reference state position and is therefore registered to a body axis orientation of the patient in the reference state position by nature)
	Detecting a body axis orientation of the patient associated with the image ([0051] which discloses shifting and/or rotating the breast model such that a part of the model which corresponds to the detected first anatomic landmark of the first image is aligned with the detected first anatomic landmark in the first image and [0021] which discloses anatomic landmarks include an anatomic orientation (i.e. body axis orientation))
	Wherein the deformation algorithm calculates gravity-based deformation in the image based on a difference detected in the body orientation of the patient between the reference state position and the image (Examiner notes the deformation algorithm of Barth as applied to claim 42 would calculate the gravity-based deformation due to differences in the body axis orientation (i.e. prone vs supine), therefore it would be based on differences detected in the body orientations)

Regarding claim 45,
Buelow, as modified, teaches the elements of claim 38 as previously stated. Buelow further teaches identifying positional coordinates of the at least one surface point in the reference state position and within the image ([0021] which discloses the step of aligning at least one anatomic landmark of breast model (i.e. in a reference state position) with a corresponding anatomic landmark comprised in the first image. Examiner notes that such an alignment requires identifying the positional coordinates of the anatomic landmark in both the reference state position and within the image)
Buelow, as currently modified, fails to explicitly teach further comprising identifying the positional coordinates of the at least one surface point in the reference state position and within the image based on detected positions of at least one surface marker applied to the deformable surface.
Nonetheless, Barth teaches identifying positional coordinates of at least one surface point in a reference state position and within an image based on detected positions of at least one surface marker applied to the deformable surface ([0123] which discloses identifying spatial locations of fiducials (i.e. fiducial markers placed on deformable surface of patient (174)) on patient in initial volumetric image (i.e. reference state position) and in 3D surface image) 
It would have been obvious to a person having ordinary skill in the art to have modified the system of Buelow, as currently modified, to include a surface marker as taught by Barth in order to enhance the registration between first image and the model by registering the fiducials identified in both. Such a modification would enhance the translation, rotation, and scaling of the images by providing reference points that can be found in both images (Barth [0123]). 

Regarding claim 46,
Buelow, as modified, teaches the elements of claim 45 as previously stated. Barth further teaches further comprising: 
Acquiring a three-dimensional (3D) image of an exterior skin surface of the deformable ROI having the at least one surface marker visible therein ([0123] which discloses identifying the spatial locations of fiducials on patient in initial volumetric image and in 3D surface image 358)
Determining the relative location of the at least one surface marker to at least one surface point ([0123] which discloses identifying the spatial locations of the fiducials in the 3D surface image. Examiner notes that the spatial locations of the fiducial are relative to any surface points as they are located on the surface)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Buelow, as currently modified, to include acquiring a three-dimensional image as taught by Barth in order enhance registration between images by registering the marker in one image to the same marker in another image. 

Regarding claim 47,
Buelow, as modified, teaches the elements of claim 38 as previously stated. 
Barth further teaches tracking positional coordinates of a marker coupled to the deformable surface; and 
Identifying the positional coordinates of that at least one surface point based on the tracked positional coordinates of the marker. 

Regarding claim 48,
Buelow, as modified, teaches the elements of claim 38 as previously stated. Barth further teaches locating a surface contour line that defines a periphery of the non-deformable surface ([0074] which discloses the volumetric model includes a portion of the chest wall. Examiner notes that a portion of the chest wall would have at least one surface contour line that defines a periphery of the non-deformable surface of the chest wall such that it is located in order for it to be included in the volumetric model); and 
Barth further teaches generating the reference state model using the surface contour line ([0074] which discloses volumetric model includes a portion of the chest wall. Examiner thus notes the surface contour line of the chest wall is used to generate the reference state model) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Buelow to include generating the reference state model as taught by Barth in order to allow for proper alignment between the reference state model of Barth and the first image of Buelow accordingly such that the non-deformable surfaces are registered to one another. 

Claims 23 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Buelow and Barth as applied to claim 22 above and in view of Foreign Reference Caluser et al. (WO 2014099825 A2), hereinafter Caluser.
Regarding claim 23,
Buelow, as modified, teaches the elements of claim 22 as previously stated. Buelow further teaches tracking an orientation of the patient (at least claim 2 recites anatomic landmarks for use in the step of mapping at least one element such as anatomic orientation).
Buelow, as modified, fails to explicitly teach further comprising a chest wall sensor to track a body axis position and orientation of the patient.
Caluser, in a similar field of endeavor involving breast imaging, teaches a chest wall sensor to track a body axis position and orientation of a patient (pg. 13 which discloses a position sternum sensor, 49 can be attached to track the patients body position in reference to the exam table and pg. 24 which discloses following the position and orientation changes with the sensor 49 and pg. 22 which discloses sensor 49 is for measuring body position and orientation).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Buelow to include tracking a body axis position and orientation as taught by Caluser in order to track positions of the patients body accordingly (Caluser pg. 16), ensure proper positioning of the patient for imaging purposes, and enhance the alignment (including rotation) between the breast model and the first image.
Examiner notes in the modified system, the data received from the chest wall sensor is necessarily used in its broadest reasonable interpretation to register the first medical image with the non-deformable surface of the deformable ROI to ensure proper positioning of the patient. 

Regarding claim 44,
Buelow, as modified, teaches the elements of claim 43 as previously stated. 
Caluser, in a similar field of endeavor involving breast imaging, teaches detecting a body axis orientation of a patient (Pg. 22 which discloses a position sensor (49) to measure body position and orientation) and detecting a difference in the body axis orientation of the patient during imaging (pg. 22 and 23).
Caluser further teaches further comprising detecting the body axis orientation using positional data output from a sensor Pg. 22 which discloses a position sensor (49) used to measure the body position and orientation) coupled to the chest wall of the patient (pg. 13 which discloses a position sternum sensor, 49 and pg. 22 which discloses body position sensor 49 attached to the sternum) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Buelow, as currently modified, to include detecting the body axis orientation in order to enhance the registration by introducing an additional element for detecting the body axis orientation.


Claim 24 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Buelow and Barth as applied to claim 21 above, and further in view of Jerebko et al. (US 20140254910 A1), hereinafter Jerebko.
Regarding claim 24,
Buelow, as modified, teaches the elements of claim 21 as previously stated. Buelow further teaches wherein the processor is further programmed to:
Generate a visual representation of the position of the first target pixel in relation to the reference state model ([0018] which discloses the lesion location can be displayed using the generic coordinate system of the breast model); 
It would appear that such a displaying of the lesion location would include generating a visual  representation of the reference state model having the position of the first target pixel represented therein, however, this is not explicitly disclosed.
Nonetheless, 
Jerebko, in a similar field of endeavor involving medical image analysis, teaches wherein a processor (at least fig. 14 (33) and corresponding disclosure in at least [0092]) is programmed to: project a position of a first target pixel (at least fig. 5 (Ta) and corresponding disclosure in at least [0077]) in a first medical image (at least fig. 5 (ID1) and corresponding disclosure in at least [0077]) to a reference state model (at least fig. 6 (MD1) and corresponding disclosure in at least [0078] and [0076] which discloses Ta and Tm1 are the same object) based on a relative displacement of at least one surface point between a deformed position and a reference state position ([0089] which discloses determining the target objects 11 (which correspond to the target objects Ta and Tm1) in the breast model data based on a corresponding interpolation of contour points (at least one surface point) in the description of the target objects in the first image data. Examiner notes that in order to determine the target objects in the breast model data would be based on any displacement between such contour points between the deformed position of the first image and a reference state position of the breast model) and generate a visual representation (at least fig. 6 (MD1) and corresponding disclosure in at least [0078]) of a reference state model having a position of a first target pixel (Tm1) represented therein (See at least fig. 6) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Buelow, as currently modified, to include generating a visual representation of the reference state model as taught by Jerebko in order to allow a user to see a position of the lesion with respect to the model volume. Such a modification would allow a user to see the position of the lesion in a normalized or reference breast shape. 

Regarding claim 37,
Buelow, as modified teaches the elements of claim 21 as previously stated. Buelow, as modified, fails to explicitly teach wherein the processor is further programmed to: generate the reference state model from image data acquired with a skin surface of the deformable ROI in contact with a pad; and define the non-deformable surface of the deformable ROI as the skin surface in contact with the pad.
Jerebko, in a similar field of endeavor involving medical image processing, 
teaches wherein the processor (at least fig. 14 (33) and corresponding disclosure in at least [0091])  is programmed to:
Generate a reference state model (at least fig. 6 (MD1) and corresponding disclosure in at least [0073]. Examiner notes the reference state model is at least generated in the depiction of fig. 6) from image data (at least fig. 5 (ID1) and corresponding disclosure in at least [0075] and [0075] which discloses breast model data derived from the first image data ID1 or second image data ID2) acquired with a skin surface of the deformable ROI in contact with a pad (at least fig. 1 (5) and corresponding disclosure in at least [0004]. Examiner notes the model (MD) is generated from an image acquired in the compressed state (ID1/ID2)); and
Define the non-deformable surface (at least fig. 10 (6 and 7) and corresponding disclosure in at least [0083]) of the deformable ROI as the skin surface in contact with the pad (examine notes the top of the breast (6) and the inframammary fold (6) would be in contact with the pads (see at least fig. 1)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Buelow, as currently modified, to include generating the reference state model as taught by Jerebko in order to generate a patient specific model from different imaging means. Such a modification would enhance the mapping by ensuring that image data is appropriately mapped when using medical images comprising a breast compressed by a pad.

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Buelow and Barth in view of Twellman et al. (US 20140056502 A1).
Regarding claim 26,
Buelow, as modified, teaches the elements of claim 21 as previously stated. Buelow, as modified, fails to explicitly teach wherein in projecting the position of the first target pixel in the first medical image to the reference state model, the processor is further programmed to determine a distance of the first target pixel from the deformable surface of the deformable ROI in the deformed state; 
Determine a distance of the first target pixel from the non-deformable surface of the deformable ROI in the deformed state; and 
Utilize an algorithm to identify a reference pixel representing a location of tissue corresponding to the first target pixel in the reference state model based on the determined distances of the first target pixel from the deformable and non-deformable surfaces. 
Twellman, in a similar field of endeavor involving co-registration of breast images, teaches determining a distance of a first target pixel ([0104] which discloses arbitrary point (i.e. pixel) A) from a deformable surface ([0104] which discloses measuring a distance between A and anatomical landmarks (i.e. pectoral surface and skin surface of breast (deformable surface) and frontal breast position such as the nipple position (deformable surface)) depicted in all images) of a deformable ROI in one state;
Determine a distance of the first target pixel (A) from a non-deformable surface of the deformable surface in a deformed state ([0104] which discloses measuring a distance between A and anatomical landmarks (i.e. pectoral surface (non-deformable surface) and skin surface of breast and frontal breast position such as the nipple position) depicted in all images)
And utilize an algorithm to identify a reference pixel ([0104] which discloses transformation of point A from the image specific coordinate system of the first image data set to a target coordinate system in the second image data set) representing a location of tissue ([0104] which discloses point A is for a first region (i.e. tissue)) corresponding to the first target pixel (A) in a second image based  on the determined distances of the first target pixel from the deformable and non-deformable surfaces ([0104] which discloses the distances are used in order to perform the coordinate transformation). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Buelow, as currently modified, to include measuring distances between a target pixel and different reference regions as taught by Twellman in order to transfer coordinates between images under potentially different compression settings (Twellman [0155]). Such a modification would improve the pixel projection by ensuring distance calculations between the anatomic landmarks are taken into account when transforming the coordinates.  

Regarding claim 27,
Buelow, as modified, teaches the elements of claim 26 as previously stated. Twellman further teaches wherein the algorithm is configured to:
Calculate a ratio ([0118] which discloses a source ratio) of the distances of the first target pixel from the deformable and non-deformable surfaces (at least fig. 4 (dN and dNP) and [0118] which discloses a source ratio is computed as a ratio of the distance dN to the distance dNP. Examiner notes the source ratio is interpreted as a ratio of the distances of the first target pixel (A) in its broadest reasonable interpretation). 
Identify the reference pixel representing the location of tissue corresponding to the first target pixel in the second image based on the calculated ratio ([0009] which discloses determining the second region such that a ratio of the target lines in the second image is similar to the source ratio).
Wherein the reference pixel is positioned a first distance from the deformable surface in the second image and a second distance from the non-deformable surface in the second image (Examiner notes the reference pixel is necessarily positioned in this way. Examiner further notes that all pixels are positioned a first distance from the deformable surface and second distance from the non-deformable surface). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Buelow, as currently modified, to include calculating ratios as taught by Twellman in order to transfer the coordinates between images under potentially different compression settings accordingly. 

Claim 29 are rejected under 35 U.S.C. 103 as being unpatentable over Buelow and Barth as applied to claim 21 in view of Buelow et al. (US 20150222876 A1), hereinafter Buelow (2015).
Regarding claim 29,
Buelow, as modified, teaches the elements of claim 21 as previously stated. Buelow, as modified, fails to explicitly teach further comprising a three dimensional (3D) camera configured to acquire images having at least one surface marker detectable therein;  
and wherein the processor is further programmed to identify the deformable surface based on the detected position of the at least one surface marker in at least one of the 3D images. 
Buelow (2015), in a similar field of endeavor involving breast imaging, teaches a system for co-registering image data acquired form at least one imaging modality comprising a 3D camera configured to acquire three dimensional (3D) images having at least one surface marker detectable therein ([0045] which discloses fiducial markers imaged by the 3D camera in order to provide additional landmarks for registering the two images); and 
wherein a processor is further programmed to identify a deformable surface based on the detected position of the at least one surface marker in at least one of the 3D images ([0041]-[0043] which discloses 3D images used to provide images of the breast surface and constructing a surface (i.e. deformable surface) from the 3D image. Examiner notes that since the 3D camera images provide additional landmarks to support the registration such landmarks (and thus the deformable surface of which they are placed) are identified based on the detected position of the at least one surface marker).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Buelow, as currently modified, to include a camera as taught by Buelow (2015) in order to provide an additional imaging means for identifying the deformable surface.

Claims 30 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Jerebko in view of Stolka et al. (US 9436993 B1), hereinafter Stolka.
Regarding claim 30,
Buelow, as modified, teaches the elements of claim 21 as previously stated. Buelow, as modified, fails to explicitly teach further comprising a camera configured to acquire two dimensional (2D) images of the deformable surface of the deformable ROI; and wherein the processor is further programmed to: determine the position of a plurality of skin landmarks within at least one of the acquired 2D images relative to the at least one surface point; generate a map of the plurality of skin landmarks; register the map with the reference state model; access a 2D image of the deformable surface of the deformable ROI in the deformed position; determine the position of the plurality of skin landmarks in the accessed 2D image; and measure deformation of the deformable ROI between the reference state position and the deformed position based on the determined position of the plurality of skin landmarks. 
Stolka, in a similar field of endeavor involving imaging deformable ROIs, teaches a system for co-registering image data acquired from at least one imaging modality; 
comprising a camera (at least fig. 1 (100) and corresponding disclosure in at least Col. 7 lines 33-38) configured to acquire two dimensional (2D) images of a deformable surface of a deformable ROI (Col. 8 lines 56-67 which discloses the cameras may observe patient surface deformations)
wherein a processor is programmed to: 
Determine the position of a plurality of skin landmarks within at least one of the acquired 2D image relative to at least one surface point (Col. 7 line 33-37 which discloses visually scanning with camera and collecting a visual mesh from one or more early markers, anchor markers or natural features);
	Generate a map of the plurality of skin landmarks (Col. 7 lines 33-38 which discloses reconstructing a patient surface (i.e. map) from the observations of the markers/natural features);
	Register the map with a reference state model (Col. 7 lines 48-52 which discloses patient surface (i.e. map) and secondary image data (interpreted as a reference state model in its broadest reasonable interpretation) may be coarsely registered by the anchor marker and finely registered using one or more markers or surfaces)
	Access a 2D image of the deformable surface of the deformable ROI in a deformed position (Col. 2 lines 24-45 which discloses image processing system receives (i.e. accesses) input observations which may include images from one or more cameras. Examiner notes such images are considered 2D images);
Determine the position of the plurality of skin landmarks in the accessed 2D image (Col. 2 line 24-46 which discloses calculating relative deformations between currently and previously observed surface features. Examiner notes a position of the surface features is necessarily determined in order to calculate the deformations between the two image sets); and 
		Measure deformation of the deformable ROI between a reference state position and a deformed position based on the determined position of the plurality of skin landmarks (Col. 2 which discloses calculating relative deformations between currently (i.e. in a deformed position) and previously (i.e. in a reference state position) observed surface features (i.e. landmarks))

	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Jerebko to include a camera as taught by Stolka in order to assist in calculating the deformations occurring from one image to another. 

	Regarding claim 49,
	Buelow, as modified, teaches the elements of claim 38 as previously stated. Buelow further teaches detecting a plurality of natural skin landmarks ([0021] which discloses anatomic landmarks include skin progression, nipple, and infra-mammary fold) on the deformable surface, 
mapping the plurality of natural skin landmarks relative to the reference state model ([0021] which discloses mapping comprises a step of aligning at least one anatomic landmark (i.e. the plurality of natural skin landmarks) of the breast model with a corresponding anatomic landmark comprised by the first image)
	Buelow, as modified, fails to explicitly teach acquiring at least one optical image of the deformable surface in the deformed position; detecting the position of the plurality of natural skin landmarks in the at least one optical image and measuring deformation of the deformable ROI based on the detected position of the plurality of natural skin landmarks in the at least one optical image relative to the plurality of natural skin landmarks mapped relative to a reference state model. 
	Stolka, in a similar field of endeavor involving imaging deformable ROIs, teaches detecting a plurality of natural skin landmarks on a deformable surface (Col. 7 line 33-37 which discloses visually scanning with camera and collecting a visual mesh from one or more early markers, anchor markers or natural features. Col. 2 lines 24-45which discloses the method is used for calculating relative deformations between images thus the surface image is necessarily deformable)
Mapping the plurality of natural skin landmarks relative to a reference state model (Col. 7 lines 48-52 which discloses patient surface and secondary image data (i.e. a reference state model) may be coarsely registered (i.e. mapped) by the anchor marker and finely registered using one or more markers or surface)
Acquiring at least one optical image of a deformable surface in a deformed position (Col. 2 lines 24-45 which discloses input observations include images of the patient from one or more cameras);
detecting the position of the plurality of natural skin landmarks in the at least one optical image (Col. 2 lines 24-45 which discloses calculating deformation between currently and previously observed surface features. Examiner notes the position is necessarily detected in order to perform this calculation).
measuring deformation of the deformable ROI based on the detected position of the plurality of natural skin landmarks in the at least one optical image relative to the plurality of natural skin mapped relative to the reference state model (Col. 2 lines 24-45 which discloses calculating relative deformations between currently and previously observed surface features (i.e. landmarks) and calculating deformations in the secondary image data (i.e. reference state model) from the calculated surface deformations)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Buelow, as currently modified, to include acquiring at least one optical image as taught by Stolka in order to observe the different deformation states of the breast in each image. 
	
Claim 34 are rejected under 35 U.S.C. 103 as being unpatentable over Jerebko in view of Gustafson (US 20110137132 A1).
Regarding claim 34,
Buelow, as modified, teaches the elements of claim 33 as previously stated. Buelow, as modified, fails to explicitly teach wherein the processor is further programmed to:
Search for at least one additional image containing the common target, the at least one additional image projected to the reference state model; and 
Mark pixels within the at least one additional image corresponding to the common target. 
Gustafson, in a similar field of endeavor involving breast imaging, teaches viewing selected examinations, image, or specified regions of interest from a database (Examiner notes that selecting from a database necessarily involves searching for the image).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Buelow, as currently modified, to include searching for an additional image as taught by Gustafson in order to perform the method of Buelow on additional images for a more complete breast analysis. Examiner notes in the modified system one would recognize it would have been obvious to project the additional image to the reference state model mark pixels to the common target as was performed in the first and second image of Buelow. 

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Buelow and Barth as applied to claim 21 above and further in view of Eggers et al.(US  20130225986 A1), hereinafter Eggers.
Regarding claim 36,
Buelow teaches the elements of claim 21 as previously stated. Buelow further teaches wherein the processors is further programmed to:
Project pixels from a plurality of medical images to the reference state model, the plurality of medical images acquired during an ultrasound scan and representing the deformable ROI in the deformed position ([0048] which discloses content from image modalities or acquisitions, like ultrasound can be linked to the breast model. Examiner notes that linking content according to the invention includes projecting pixels from one image to another. Examiner further notes that during an ultrasound scan the medical images (i.e. content) would represent the deformable ROI in a deformed position at least with respect to the breast model)
Buelow, as modified, fails to explicitly teach wherein the processor is further programed to measure distances between neighboring pixels of the projected pixels within the reference state model; if a distance of the measured distances is less than a predefined threshold, mark a corresponding region of the ultrasound scan as containing sufficient image data; and if a distance of the measured distances is greater than the predefined threshold, mark a corresponding region of the ultrasound scan as containing insufficient image data.
Eggers, in a similar field of endeavor involving ultrasound examination of the breast, teaches measuring a distance between neighboring pixels in a set of images ([0148] which discloses measuring a distance between pixel 94a and 94b, 94b and 94c, 94c and 94d, etc. in fig. 8a);
If a distance of the measured distance is less than a predefined threshold, a corresponding region contains sufficient image data ([0148] which discloses when a distance of pixels exceeds an acceptable spacing/distance then the user may be prompted to rescan a region at the end. Examiner notes that anything less than the acceptable distance (i.e. threshold) would contain sufficient image data since it would not need to be rescanned); and
If a distance of the measured distances is greater than the predefined threshold a corresponding region of the ultrasound scan contains insufficient image data ([0148] which discloses when a distance of pixels exceeds an acceptable spacing/distance (i.e. threshold) then the user may be prompted to rescan a region at the end of the procedure).
While Eggers does not explicitly teach marking the regions as containing sufficient or insufficient image data, Eggers does teach marking the images for review ([0205]).
Nonetheless, it would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified they system of Eggers to include marking the corresponding region of the ultrasound scan as containing sufficient or insufficient data in order to know which regions need to be rescanned at the end of the procedure and which regions do not.
	It would have been obvious to a person having ordinary skill before the effective filing date to have modified the system of Jerebko, as currently modified, to include the modified system of Eggers in order to ensure a complete ultrasound scan was performed of the breast.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Buelow and Barth as applied to claim 38 above and further in view of Barratt et al. (US 20120155734 A1), hereinafter Barratt.
Regarding claim 39,
	Buelow, as modified, teaches the elements of claim 38 as previously stated. Jerebko further teaches calculating a position of a target pixel in the image relative to the reference state model based on a displacement of the at least one surface point ([0018] which discloses the lesion location of a lesion (i.e. having a first target pixel in the first medical image) marked by the radiologist can be displayed using the generic coordinate system of the breast model. Examiner notes that such a projection would be based on a relative displacement of the at least one surface point between the deformed position and the reference state position and [0009] which discloses providing coordinates of a lesion location in the first image and mapping the first image data with the predefined generic geometric breast model and linking the lesion location of the lesion in the first image with a corresponding location in the breast model and [0052] which discloses shifting mesh vertices of the breast model to skin points identified in the patient’s image. Thus the mapping and projecting is based on a relative shift (i.e. displacement) between the deformed position (of the first image) and the reference state position (of the model))
	Buelow, as modified, fails to explicitly teach determining a displacement of the at least one surface point between the reference state position and the deformed position; 
Barratt, in a similar field of endeavor involving co-registration of breast images, teaches determining a displacement between a reference state position from a reference state model and a deformed position from an image ([0042] which discloses calculating displacements from the initial geometric model (i.e. reference state model) to the deformed geometric model (i.e. deformed position)); 
And calculating a position of target pixels in the second image relative to the first image based on the displacement of the at least one surface point ([0042] which discloses using the displacements to map from the original geometric model (i.e. reference state model) to the deformed geometric model (i.e. deformed image), or vice versa and [0096] which discloses 3D coordinates of landmarks (i.e. target pixel) are propagated using the DDF).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Buelow, as currently modified, to include calculating a displacement as taught by Barratt in order to enhance the mapping between images having two different deformation states (Barratt [0042]).

Claims 50-53 are rejected under 35 U.S.C. 103 as being unpatentable over Buelow, Barth, and Barratt
Regarding claim 50,
Buelow teaches a non-transitory computer readable storage medium having stored thereon instructions that cause a processor to ([0057] which discloses a computer program element when being executed by a processor is adapted to carry out the method of the present invention): 
Generate a reference state model (at least fig. 2 (200) and corresponding disclosure in at least and [0022] which discloses the breast model may be displayed (i.e. generated)) of the ROI (Examiner notes the model is of the breast) comprising position data of the deformable surface and a non-deformable surface ([0021] which discloses the breast model comprises at least one element chosen from the group comprising skin progression (i.e. a deformable surface) and a pectoral muscle (a non-deformable surface), the deformable surface comprising an anterior breast in a reference state position (see at least fig. 2) and the non-deformable surface comprising a posterior breast surface (Examiner notes the pectoral muscle is a posterior breast surface), the reference state model representing the deformable ROI in a reference state position and registered to the non-deformable surface (see at least fig. 2) 
detect a position of at least one surface point on the deformable surface relative to a medical image representing the deformable ROI in a deformed state ([0055] which discloses a detection algorithm applied to detect anatomic landmarks in the first image. Examiner notes the first (i.e. medical) image represents the breast in a deformed state at least with respect to the model and [0010] which discloses normalized coordinates can be assigned to images of different breast sizes, shapes, and deformation states); 
register the medical image to the deformable ROI of the reference state model using the detected position of the at least one surface point ([0051] which discloses aligning a part of the model which corresponds to the detected first anatomic landmark of the first image and scaling either the breast model or the first image such that the size of the breast model corresponds to the size of the breast in the first model and shifting mesh vertices of the breast model to skin points identified in the patients image.) .
And project a position of a target pixel in the image relative to the reference state model using a displacement of the at least one surface point ([0018] which discloses the lesion location of a lesion (i.e. having a first target pixel in the first medical image) marked by the radiologist can be displayed using the generic coordinate system of the breast model. Examiner notes that such a projection would be based on a relative displacement of the at least one surface point between the deformed position and the reference state position and [0009] which discloses providing coordinates of a lesion location in the first image and mapping the first image data with the predefined generic geometric breast model and linking the lesion location of the lesion in the first image with a corresponding location in the breast model and [0052] which discloses shifting mesh vertices of the breast model to skin points identified in the patient’s image. Thus the mapping and projecting is based on a relative shift (i.e. displacement) between the deformed position (of the first image) and the reference state position (of the model))

Buelow fails to explicitly teach wherein the reference state model of the ROI is generated by calculating a patient’s breast volume shape from the position data of the deformable surface and the non-deformable surface. 
Barth in a similar field of endeavor involving breast imaging, teaches generating a reference state model of a deformable ROI by calculating a patients breast volume shape from the position data of a deformable surface (at least fig. 2A (220) and corresponding disclosure in at least [0050]) and a non-deformable surface (at least fig. 2A (240) and corresponding disclosure in at least [0050]) ([0059] which discloses a model generator processes at least one supine image to generate a model 348 of breast 172. The model includes a 3D surface map (i.e. breast volume shape from position data) of at least a portion of surface 174 (e.g. 220 [0050]) and [0074] which discloses model 348 optionally includes at least a portion of chest wall 240), the deformable surface comprising an anterior breast (220) in a reference state position and the non-deformable surface (240) comprising a posterior breast surface (Examiner notes the chest wall comprises a posterior breast surface), the reference state model (348) representing the deformable ROI in a reference state position that is non-deformed (Examiner notes the model is generated from supine images 158 such as initial pre-operative position (i.e. a non-deformed position) and registered to the non-deformable surface (Examiner notes the reference state model 348 is necessarily in a reference state position and registered to the non-deformable surface since it includes the non-deformable surface);
And wherein anterior breast positional data is acquired using one or more surface markers over the skin of the patient’s body ([0070] which discloses fiducial markers placed on surface 174 which are identifiable in initial volumetric image 358. Thus examiner notes the initial volumetric image and positional data used to generate the volumetric image was acquiring using the fiducial markers) and the anterior breast positional data is used to generate a surface map ([0059] which discloses a model generator that processes at least one supine image 158 to generate a model 348 of breast 172 [0074] which discloses a model 348 of surface 174 such as a 3D surface map [0099] which discloses volumetric image 358 are output as supine images 158)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Buelow to include generating a model and acquiring anterior breast positional data as taught by Buelow in order to have a patient specific model for mapping the lesions. Such a modification would allow a user to link the lesion from one image of the patient to a model derived from images of the patient in a reference state position. 

Buelow further fails to explicitly teach calculating a displacement of the at least one surface point between the deformed state and the reference state; 
Barratt, in a similar field of endeavor involving co-registration of breast images, teaches calculating a displacement between a reference state position from a reference state model and a deformed position from an image ([0042] which discloses calculating displacements from the initial geometric model (i.e. reference state model) to the deformed geometric model (i.e. deformed position)); 
And projecting a position of target pixels in the second image relative to the first image based on the displacement of the at least one surface point ([0042] which discloses using the displacements to map from the original geometric model (i.e. reference state model) to the deformed geometric model (i.e. deformed image), or vice versa and [0096] which discloses 3D coordinates of landmarks (i.e. target pixel) are propagated (i.e. projected) using the DDF).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the Buelow, as currently modified to include calculating a displacement as taught by Barratt in order to enhance the mapping between images in two different deformation states (Barratt [0042]) accordingly. 

Regarding claim 51,
Buelow, as modified, teaches the elements of claim 50 as previously stated. Jerebko further teaches wherein the instructions further cause the processor to: 
Detect a position of the non-deformable surface associated with the medical image ([0022] which discloses the pectoral muscle identified (i.e. detected) in the first image) and 
Register the reference state model to the medical image based on the detected position of the non-deformable surface associated with the medical image and a position of the non-deformable surface in the reference state model ([0022] which discloses the pectoral muscle identified in the first image is aligned or mapped with the pectoral muscle of the breast model) 

Regarding claim 52,
Buelow, as modified, teaches the elements of claim 50. Buelow further teaches wherein the instructions further cause the processor to register the reference state model to the medical image using a body axis orientation of the patient corresponding to the reference state model and a body axis orientation of the patient corresponding to the medical image ([0051] which discloses shifting and/or rotating the breast model such that a part of the model which corresponds to the detected first anatomic landmark of the first image is aligned with the detected first anatomic landmark in the first image and [0021] which discloses anatomic landmarks include an anatomic orientation (i.e. body axis orientation)) 

Regarding claim 53,
Jerebko, as modified, teaches the elements of claim 50 as previously stated. Jerebko further teaches wherein the instructions that cause the processor to register the medical image to the deformable ROI of the reference state model using the detected position of the at least one surface point comprises instructions that cause the processor to:
Determine relative positional coordinates of the at least one surface point between the reference state model and the medical image ([0051] which discloses shifting and/or rotating the predefined generic breast model such that a part of the breast model which corresponds to the detected first anatomic landmark (i.e. at least one surface point) of the first image is aligned with the detected first anatomic landmark in the first image. Examiner notes that such relative positional coordinates of the at least one surface point are determined in order to perform such shifting/rotating); and 
Register the positional coordinates of the at least one surface point of the medical image to the positional coordinates of the at least one surface point of the reference state model ([0051] which discloses shifting and/or rotating the predefined generic breast model such that a part of the breast model which corresponds to the detected first anatomic landmark of the first image is aligned with the detected first anatomic landmark in the first image)
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROOKE LYN KLEIN/Examiner, Art Unit 3793       

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793